IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   July 11, 2008
                                 No. 07-60057
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

PAULINA NZAU NSIBU

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petitions for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A94 011 074


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Paulina Nzau Nsibu, a native and citizen of Angola, petitions for review
of the decision of the Board of Immigration Appeals (BIA) affirming the
Immigration Judge’s denial of her application for cancellation of removal under
8 U.S.C. § 1229b. Because cancellation of removal is governed by § 1229b, the
jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B)(i) applies in the instant case. This
court lacks jurisdiction to review the Attorney General’s discretionary decision



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60057

regarding cancellation of removal. See Rueda v. Ashcroft, 380 F.3d 831, 831 (5th
Cir. 2004); § 1229b(b); § 1252(a)(2)(B)(i). Although Nsibu contends that she has
presented legal arguments not subject to the jurisdiction-stripping provision of
§ 1252(a)(2)(B)(i), this court need not consider her arguments because they
essentially challenge the basis for the discretionary denial of her claim for
cancellation of removal. See Delgado-Reynua v. Gonzales, 450 F.3d 596, 600 (5th
Cir. 2006).
      Nsibu additionally petitions for review of the order of the BIA denying her
motion to reopen removal proceedings. However, the sole issue presented in
Nsibu’s motion to reopen was whether new evidence altered the prior,
underlying determination that Nsibu was not entitled to cancellation of removal.
Because this court does not have jurisdiction over the underlying discretionary
issue, we also do not have jurisdiction over the appeal of the decision to deny the
motion to reopen. See Rodriguez v. Ashcroft, 253 F.3d 797, 800 (5th Cir. 2001).
Nsibu’s contention that her petition presents constitutional and legal arguments
over which this court has jurisdiction pursuant to § 1252(a)(2)(D) is unavailing.
See Falek v, Gonzales, 475 F.3d 285, 289 n.2 (5th Cir. 2007).
      Accordingly, the petitions for review are DISMISSED.




                                        2